“6 oN DN OH Ee WD No -_

wo we NY NY NY NY NY WN NN HH HK Re Be KF Fe Se Se RS eS
co TD OA MO B WH NYO KH DOD OO ON HD WA FP WD NY KF O&O

ELIZABETH A. STRANGE PILED
First Assistant United States Attorney :
District of Arizona

BEVERLY K. ANDERSON 20ISFEB 20 PH &: 27
Assistant U.S. Attorney oo _
State Bar No. 010547 CLERK US Di STRICT COUR?
United States Courthouse DISTRICT OF ARIZONA

405 W. Congress Street, Suite 4800
Tucson, Arizona 85701
Telephone: 520-620-7300

Email: bev.anderson@usdoj.gov CR19-00472 TUC-
Attorneys for Plaintiff UC-RM(IR)
IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

 

United States of America,

Plaintif? MOTION TO SEAL

auntiit, INDICTMENT
VS.

Wei Sun, (UNDER SEAL)

Defendant.

 

 

 

Now comes the United States of America, by and through its attorneys undersigned,
and moves this Court for an order sealing the Indictment, this Motion to Seal, and the Order
to Seal herein for the reason that the defendants are fugitives. The Indictment, this Motion
to Seal and the Order to Seal are to remain sealed until further order of this Court.

Respectfully submitted this 20th day of February, 2019.

ELIZABETH A. STRANGE.
First Assistant United States Attorney

BG of te

BEVERLY K. ANDERSON
Assistant U.S. Attorney

 
